Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 22, 2021 has been entered. The Applicant added claims 21-36. Claims 1-36 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed November 17, 2021. The examiner withdraws the Drawings objections in light of the amendments to the Specification.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1-5, 8-11, 16-17, 22-25, 27-29, and 31 are objected to because of the following informalities:  
In claim 1, “the one or more receivers” lacks proper antecedent basis and should read “one or more receivers”
In claims 2-4 and 10, “the state” lacks proper antecedent basis and should read “a state”
In claim 5, “the state of multiple switchable radio frequency elements” lacks proper antecedent basis and should read “a state of the multiple switchable radio frequency elements of the plurality of switchable radio frequency elements”
In claim 8, “determining the deployment configuration” lacks proper antecedent basis and should read “the determining the deployment configuration”
In claims 8 and 11, “the signal” lacks proper antecedent basis and should read “the transmitted signal”
In claim 9, “the device” lacks proper antecedent basis and should read “the configurable radio frequency device”
In claim 9, “the radio frequency device” lacks proper antecedent basis and should read “the configurable radio frequency device”
In claim 9, “the one or more receivers” lacks proper antecedent basis and should read “one or more receivers”
In claim 9, “the deployment configuration” lacks proper antecedent basis and should read “a deployment configuration”
In claim 10, “the state of multiple radio frequency elements” lacks proper antecedent basis and should read “a state of the multiple switchable radio frequency elements of the plurality of switchable radio frequency elements”
In claim 16, “each element” should read “each element of the plurality of configurable radio frequency elements”
In claim 16, “the switches” lacks proper antecedent basis and should read “the one or more switches”
In claim 17, “the deployment configuration” lacks proper antecedent basis and should read “a deployment configuration”
In claim 22-24, “the configurable radio frequency elements” lacks proper antecedent basis and should read “plurality of configurable radio frequency elements”
In claim 23, “the same dimensions” lacks proper antecedent basis and should read “same dimensions”
In claim 25, “an environment” lacks proper antecedent basis and should read “the environment”
In claim 27, “each configurable element” lacks proper antecedent basis and should read “each configurable element of the plurality of separate configurable elements”
In claim 27, “the configurable element” lacks proper antecedent basis and should read “each configurable element of the plurality of separate configurable elements”
In claim 27, “the switches” lacks proper antecedent basis and should read “switches”
In claim 27, “the configurable element radio frequency characteristics” lacks proper antecedent basis and should read “configurable element radio frequency characteristics”
In claim 27, “the test surface configuration” lacks proper antecedent basis and should read “each test surface configuration”
In claims 27-29, “the configurable elements” lacks proper antecedent basis and should read “the plurality of configurable elements”
In claim 28, “the same settings” lacks proper antecedent basis and should read “same settings”
In claim 29, “determining the deployment configuration” lacks proper antecedent basis and should read “the determining the deployment configuration”
In claim 29, “the respective qualities” lacks proper antecedent basis and should read “respective qualities”
In claim 31, “the steps” lacks proper antecedent basis and should read “steps”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the plurality of switchable radio frequency elements".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the configuration".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner interprets the limitation as “each configuration of the plurality of different configurations”.
Claim 1 recites the limitation "each configuration of the plurality of configurations".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “the plurality of different configurations” or another plurality of configurations.
Claim 2 recites the limitation "the multiple radio frequency elements".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "each switchable radio frequency element".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the radio frequency element".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the plurality of elements".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the plurality of switchable radio frequency elements".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the configuration".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner interprets the limitation as “each configuration of the plurality of different configurations”.
Claim 9 recites the limitation "each configuration of the plurality of configurations".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “the plurality of different configurations” or another plurality of configurations.
Claim 10 recites the limitation "the multiple radio frequency elements".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the deployment state for the multiple radio frequency elements".  There is insufficient antecedent basis for this limitation in the claim.
The term “about” in claim 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “λ/4” is rendered indefinite.
Claims 8 and 11 recites the limitation "a majority voting method".  There is insufficient antecedent basis for this limitation in the claim in the specification and it is unclear what is meant by "a majority voting method". For examination purposes, the examiner interprets the limitation as “a majority voting algorithm”.
Claim 16 recites the limitation "an element".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "said element".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which element is being referred to in this limitation.
Claim 16 recites the limitation "the plurality of elements".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the plurality of switchable radio frequency elements".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the configuration".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which configuration is being referred to in this limitation.
Claim 17 recites the limitation "each configuration of the plurality of configurations".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “the plurality of different configurations” or another plurality of configurations.
Claim 22 recite the limitation “wherein the configurable radio frequency elements are not coupled by radio frequency circuit elements”. There is insufficient antecedent basis for this limitation in the claim in the specification. The disclosure only describes the metal plate being a reflector of an antenna (see for examples paragraphs [0012, 0036 and 0041].
The term “substantially” in claim 23 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the same dimensions” is rendered indefinite.
Claims 24-26 recites the limitation "the configurable elements".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which configuration is being referred to in this limitation.
Claim 26 recites the limitation "said elements".  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the plurality of configurable elements".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation "said configuration".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation "the overall radio frequency characteristic of the surface characteristic".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “the overall radio frequency Application No. 16/862,98311Docket No.: 70009-D72001Amendment dated April 18, 2022Client Case 21422Reply to Office Action of November 17, 2021characteristic of the surface” or something else.
Claim 27 recites the limitation "the plurality of surface configurations".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “the one or more receivers".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation "the plurality of test surface configurations".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites the limitation "the test surface configurations".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 29 recites the limitation "said test surface configurations".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 recites the limitation "determining a vote for a configuration of the first switch".  There is insufficient antecedent basis for this limitation in the claim in the specification and it is unclear what is meant by "determining a vote for a configuration of the first switch". For examination purposes, the examiner interprets the limitation as “determining a majority voting algorithm for a configuration of the first switch”.
Claim 31 recites the limitation "the qualities of the signals".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 31 recites the limitation “different repetitions repetition”. It is unclear what is meant by this limitation.
Claims 2-8 and 21 inherit the deficiencies of claim 1.	
Claims 10-15 inherit the deficiencies of claim 9.
Claims 17-20 and 22-26 inherit the deficiencies of claim 16.
Claims 28-36 inherit the deficiencies of claim 27.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 12-17, 19, 21-22, 24-29, 31-32, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Renzo et al. (US PGPUB A1), hereinafter known as Di Renzo.
Regarding claim 1, Di Renzo discloses (Fig. 3, 5, 7) a method for determining a deployment configuration of a radio frequency device including a plurality of configurable radio frequency elements disposed on a surface (Fig. 5), the method comprising: configuring the radio frequency device according to a plurality of different configurations including, for each configuration of the plurality of different configurations, switching respective states of multiple switchable radio frequency elements of the plurality of switchable radio frequency elements as specified by the configuration (pages 8-10); receiving, for each configuration of the plurality of configurations, feedback characterizing a quality of a transmitted signal received at the one or more receivers (pages 13-14); and determining, based on the feedback for each configuration of the plurality of configurations, the deployment configuration of the radio frequency device including determining a deployment state for one or more switchable radio frequency elements of the plurality of switchable radio frequency elements (pages 13-14).
Regarding claim 2, Di Renzo further discloses further comprising applying the deployment configuration to the surface by switching the state of the multiple radio frequency elements to a respective deployment state defined in the deployment configuration (pages 8-10 and 13-14).
Regarding claim 3, Di Renzo further discloses where switching the state of the multiple switchable radio frequency elements of the plurality of switchable radio frequency elements comprises switching the state into either an on state or an off state (pages 9, 15).
Regarding claim 4, Di Renzo further discloses where switching the state of each switchable radio frequency element comprises placing the radio frequency element into a state to reflect, absorb, and/or pass the transmitted signal (pages 9-10).
Regarding claim 5, Di Renzo further discloses wherein the one or more switchable radio frequency elements include at least one radio frequency switch and switching the state of multiple switchable radio frequency elements comprises controlling the at least one radio frequency switch (page 15).
Regarding claim 6, Di Renzo further discloses measuring the quality of the transmitted signal while the radio frequency device is configured according to the plurality of different configurations (page 8).
Regarding claim 7, Di Renzo further discloses wherein the quality of the transmitted signal comprises a signal strength measurement, a received signal strength measurement, a bit error rate measurement, a jitter measurement, a noise measurement, a phase measurement, and/or a signal-to-noise measurement (page 8).
Regarding claim 9, Di Renzo discloses (Fig. 3, 5, 7) a configurable radio frequency device comprising: a plurality of configurable radio frequency elements disposed on a surface of the device (Fig. 5); a controller communicatively coupled to the plurality of elements (page 8), the controller configured to: configure the radio frequency device according to a plurality of different configurations including, for each configuration of the plurality of different configurations, switching respective states of multiple switchable radio frequency elements of the plurality of switchable radio frequency elements as specified by the configuration (pages 8-10); receive, for each configuration of the plurality of configurations, feedback characterizing a quality of a transmitted signal received at the one or more receivers (pages 13-14); and determine, based on the feedback for each configuration of the plurality of configurations, the deployment configuration of the radio frequency device including determining a deployment state for the multiple switchable radio frequency elements of the plurality of switchable radio frequency elements (pages 13-14).
Regarding claim 10, Di Renzo further discloses wherein the controller is further configured to apply the deployment configuration to the surface by switching the state of the multiple radio frequency elements to a respective deployment state defined in the deployment configuration (pages 8-10 and 13-14).
Regarding claim 12, Di Renzo further discloses wherein at least one of the plurality of elements can be configured into a state to reflect, absorb, and/or pass the transmitted signal (pages 9-10).
Regarding claim 13, Di Renzo further discloses wherein at least one of the plurality of elements comprises at least one conductor and at least one radio frequency switch (page 5 and 15).
Regarding claim 14, Di Renzo further discloses wherein at least one of the plurality of elements consists of least one conductor and of at least one radio frequency switch (page 5 and 15).
Regarding claim 15, Di Renzo further discloses wherein the feedback includes a signal strength measurement, a received signal strength measurement, a bit error rate measurement, a jitter measurement, a noise measurement, and/or a signal-to-noise measurement (page 8).
Regarding claim 16, Di Renzo discloses (Fig. 3, 5, 7) a device for modifying radio frequency propagation in an environment, the device comprising: a plurality of configurable radio frequency elements having conductive sections disposed on a surface of the device (page 5), and arranged in a layer, the layer (page 5) being separated from any other dielectric or conductive layer by at least about λ / 4, where λ is an expected wavelength of the radio frequency propagation (page 6); wherein each element comprises one or more switches to selectively couple the conductive sections disposed on the surface of the device (page 15), each element being configurable according to a configuration of the one or more switches of the element, different configurations of the switches defining corresponding configurations for the element from a set of configurations, different configurations of the switches for an element determining corresponding radio frequency propagation characteristics of said element; and wherein configuration of the plurality of elements of the device determines a radio frequency propagation characteristic in the environment (pages 14-15).
Regarding claim 17, Di Renzo further discloses (Fig. 3, 5, 7) further comprising a controller communicatively coupled to the plurality of configurable radio frequency elements (page 8), the controller configured to: configure the device according to a plurality of different configurations including, for each configuration of the plurality of different configurations, switching a state of one or more switchable radio frequency element of the plurality of switchable radio frequency elements as specified by the configuration (pages 8-10); receive, for each configuration of the plurality of configurations, feedback from one or more receivers, the feedback characterizing a quality of a transmitted signal received at the one or more receivers (pages 13-14); and determine, based on the feedback for each configuration of the plurality of configurations, the deployment configuration of the device including determining a deployment state for each switchable radio frequency element of the plurality of switchable radio frequency elements (pages 13-14).
Regarding claim 19, Di Renzo further discloses wherein the controller is wirelessly coupled to the plurality of configurable radio frequency elements (page 16).
Regarding claim 21, Di Renzo further discloses wherein switching the state of a switchable radio frequency element comprises placing switching the radio frequency element between a state to reflect and a state to pass the transmitted signal (page 15).
Regarding claim 22, Di Renzo further discloses wherein the configurable radio frequency elements are not coupled by radio frequency circuit elements (page 16). 
Regarding claim 24, Di Renzo further discloses wherein the configurable elements form a planar array (page 5 and 18).
Regarding claim 25, Di Renzo further discloses wherein the configurable elements are dispersed about an environment (Fig. 7).
Regarding claim 26, Di Renzo further discloses the configurable elements include receiving circuitry for wirelessly receiving configuration information for said elements (page 16).
Regarding claim 27, Di Renzo discloses A method for configuring a surface including a plurality of separate configurable elements disposed on a surface, wherein each configurable element comprises one or more switches configurable into a plurality of different switch configurations (pages 8-10), a configuration of switches selects a respective radio frequency characteristic of the configurable element from a discrete set of selectable characteristics, the selectable characteristics comprising at least two different characteristics from a group of a reflection with a first phase, a reflection with a second phase, propagation through the configurable element, and absorption by the configurable element (page 14, citation 55), and wherein the radio frequency characteristics of the configurable elements together determine an overall radio frequency characteristic of the surface, including a quality of a radio frequency signal emitted from a transmitter, propagated via the surface, and received at a receiver, the method comprising: configuring the surface according to a plurality of different test surface configurations including, for each test surface configuration of the plurality of different test surface configurations (page 23), setting the switches of the plurality of configurable elements as specified by said configuration causing the plurality of configurable elements to have a plurality of corresponding radio frequency characteristics, the configurable element radio frequency characteristics together determining the overall radio frequency characteristic of the surface characteristic corresponding to the test surface configuration (pages 8-10); receiving, for each test surface configuration of the plurality of surface configurations, feedback characterizing a respective quality of a transmitted signal propagated via the surface and received at the one or more receivers with the surface configurated according to said test surface configuration (pages 13-14); and determining, based on the plurality of test surface configurations and respective feedback for each test surface configuration of the plurality of surface configurations, a deployment configuration of the surface, including determining deployment configurations for the configurable elements (pages 13-14).
Regarding claim 28, Di Renzo further discloses further comprising generating the plurality of test surface configurations such that switches of a first subset of the configurable elements have the same settings of switches for all test surface configurations, and such that switches of a second subset of the configurable elements each has multiple different settings among the test surface configurations (pages 15-16 and 23).
Regarding claim 29, Di Renzo further discloses wherein determining the deployment configuration includes determining a setting for a first switch of a configurable element of the second subset of the configurable elements, including combining the respective qualities with the surface configured according to the test configurations and according to the setting of the first switch in each of said test configurations (page 13-14 and 23).
Regarding claim 31, Di Renzo further discloses further comprising repeating the steps of determining the test surface configurations, configuring the surface, receiving the qualities of the signals, and determining the deployment configuration, varying the second subset of configurable elements on different repetitions repetition (page 13-14 and 23).
Regarding claim 32, Di Renzo further discloses at each repetition, the generating of the plurality of test surface configurations includes determining the first subset and the second subset for use in that repetition, the first and the second subsets differing in at least some repetitions and the first and the second subsets each having multiple configurable elements in said at least some repetitions (page 13-14 and 23).
Regarding claim 34, Di Renzo further discloses wherein determining the deployment configuration of the surface, comprising determining said deployment configuration to be different than any of the test surface configurations (page 13-14 and 23).
Regarding claim 35, Di Renzo further discloses wherein the method further comprises transmitting the deployment confirmation to the configurable elements of the device (page 16). 
Regarding claim 36, Di Renzo further discloses wherein each separate configurable element is wirelessly configurable, and wherein transmitting the deployment configuration includes wirelessly transmitting the configuration to each element of multiple of the configurable elements (page 16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Di Renzo in view of  Sievenpiper (US PGPUB 2004/0227667 A1), hereinafter known as Sievenpiper.
Regarding claim 18, Di Renzo does not specifically teach wherein the conductive sections have dimensions of λ/10 by λ/4.
However, Sievenpiper teaches ([0065] and [0072]) wherein conductive sections have dimensions of λ/10 by λ/4 ([0065] and [0072]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Di Renzo with Sievenpiper to include “wherein conductive sections have dimensions of λ/10 by λ/4,” as taught by Sievenpiper, for the purpose of reducing space (see also [0065]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 20, Di Renzo does not specifically teach wherein at least two configurable radio frequency elements of the plurality of configurable radio frequency elements are disposed on the surface at a distance of at most λ/4 from each other.
However, Sievenpiper teaches (Fig. 8a) wherein at least two configurable radio frequency elements (52) of a plurality of configurable radio frequency elements (52) are disposed on a surface at a distance of at most λ/4 from each other ([0071]).

    PNG
    media_image1.png
    201
    205
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Di Renzo with Sievenpiper to include “at least two configurable radio frequency elements of a plurality of configurable radio frequency elements are disposed on a surface at a distance of at most λ/4 from each other,” as taught by Sievenpiper, for the purpose of reducing space and cost (see also [0075]).
Regarding claim 23, Di Renzo does not specifically teach wherein the configurable radio frequency elements have substantially the same dimensions.
However, Sievenpiper teaches wherein the configurable radio frequency elements have substantially the same dimensions ([0065] and [0072]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Di Renzo with Sievenpiper to include “wherein the configurable radio frequency elements have substantially the same dimensions,” as taught by Sievenpiper, for the purpose of reducing space (see also [0065]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Di Renzo in view of  Chen et al. (US PGPUB 2004/0227667 A1), hereinafter known as Chen.
Regarding claim 33, Di Renzo does not specifically teach wherein generating the plurality of test surface configurations comprises generating settings for the switches by a pseudo-random process.
However, Chen teaches wherein generating the plurality of test surface configurations comprises generating settings for the switches by a pseudo-random process (page 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Di Renzo with Chen to include “wherein generating the plurality of test surface configurations comprises generating settings for the switches by a pseudo-random process,” as taught by Chen, for the purpose of investigating results without testing all possibilities of settings (see also page 6).
Allowable Subject Matter
Claims 8, 11, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “the deployment configuration comprises performing a majority voting method that determines the deployment state for the multiple switchable radio frequency elements by voting on the deployment state based on the characterized quality of the signal” in claims 8 and 11, and “wherein the combining of the respective qualities with the surface configured according to the test configurations and the settings of the first switch comprises, for each test configuration, determining a vote for a configuration of the first switch, and the combining further comprises accumulating the votes to determine a deployment configuration for the first switch” in claim 30 are not found in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845